Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 10/10/2019.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is a method without any steps.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: packaging unit for sealed accommodation of the at least one life vest unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 7, 11, and 15 recite “in particular”.  The limitation following the phrase “in particular” has a narrower range and it is not clear whether the claimed narrower range is a limitation or not.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With the inclusion of the term “at least partially embodied”, it is unclear if the opening unit is supposed to have one opening tab.


In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102012004154, hereinafter ‘154 in view of Aruga (US 11,124,278).

Regarding claim 1, ‘154 discloses:
A life vest device, in particular for a fixation on at least one aircraft seat, with at least one life vest unit (34), with at least one packaging unit (10) for an, in particular 5sealed (see fig 3), accommodation of the at least one life vest unit and with at least one opening unit (30) for an opening  of the at least one packaging unit, wherein the at least one opening unit is functionally connected with the at least one life vest unit (see fig 2).  ‘154 does not disclose: the at least one packaging unit comprises at least one fixation unit for a fixation on an aircraft seat.
Aruga teaches a life jacket case having fixation units (18) for fixation on an aircraft seat.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine ‘154 with the mounting tabs of Aruga yielding the predictable result of providing a means to mount the life vest storage device in its intended place under a seat.

Regarding claim 2, ‘154 as modified discloses:
The life vest device according to claim 1, wherein, for a retrieval of the at least one life vest unit from the at least one packaging unit, the at least one opening unit is connected, in particular connected in an at least substantially tear-proof manner, with the at least one life vest unit (see at least ‘154 fig 2).

Regarding claim 3, ‘154 as modified discloses:
The life vest device according to claim 1, wherein the at least one opening unit is 15actuatable for a retrieval of the at least one life vest unit from the at least one packaging unit at least substantially simultaneously with the opening of the at least one packaging unit (see at least ‘154 figs 2 and 3).

Regarding claim 4, ‘154 as modified discloses:
The life vest device according to claim 1, wherein a connection of the at least one opening unit with the at least one life vest unit has a higher tensile-strength 20value than a connection of the at least one opening unit with the at least one packaging unit (see at least ‘154 figs 2 and 3).

Regarding claim 5, ‘154 as modified discloses:
The life vest device according to claim 1, wherein the at least one opening unit is configured to seal the at least one packaging unit in an at least section-wise manner in a non-actuated state (see ‘154 fig 3).

Regarding claim 6, ‘154 as modified discloses:
The life vest device according to claim 1, wherein, in a non-actuated state, for the purpose of establishing a connection to the at least one life vest unit, the at least one opening unit extends in an at least section-wise manner in an inner space of the at least one packaging unit (see ‘154 fig 3).

Regarding claim 7, ‘154 as modified discloses:
The life vest device according to claim 1, wherein the at least one opening unit is at least partially embodied as an one opening tab that is, in an at least section- wise manner, connected with the at least one packaging unit and with the at least one life vest unit by substance-to-substance bond (see ‘154 fig 3), in particular welded on the at least one packaging unit and with the at least one life vest unit.

Regarding claim 8, ‘154 as modified discloses:
The life vest device according to claim 1, wherein the at least one opening unit is configured, upon actuation, to irreversibly destroy a sealing of the at least one packaging unit (see ‘154 paragraph 0018).

Regarding claim 9, ‘154 as modified discloses:
The life vest device according to claim 1, comprising at least one marking unit, which is configured to indicate an opened state of the at least one packaging unit (see ‘154, ref 66).

Regarding claim 11, ‘154 as modified discloses:
The life vest device according to claim 1, wherein the at least one fixation unit comprises at least one fixation element that is arranged on the at least one packaging unit (see Aruga ref 18), in particular welded on the at least one packaging unit, and is configured for a stationary fixation of the at least one packaging unit, in particular on the at least one aircraft seat.

Regarding claim 13, ‘154 as modified discloses:
A system with at least one life vest device according to claim 1 and with at least 5one aircraft seat, wherein the at least one life vest device is fixable and/or fixated on the at least one aircraft seat in a stationary manner (see at least Aruga col 1, lines 9-12).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102012004154, hereinafter ‘154 in view of Aruga (US 11,124,278) in further view of Martinez-Barreiro (US PG Pub 2019/0057598).

Regarding claim 12, ‘154 as modified discloses the life vest device of claim 1, but does not disclose:
comprising at least one monitoring device, which is at least configured to capture a change of at least one characteristic by at least one electric and/or electronic signal.
Martinez teaches at least one monitoring device, which is at least configured to capture a change of at least one characteristic by at least one electric and/or electronic signal (see at least fig 7).

  It would have been obvious to one of ordinary skill in the art at the time of filing to combine ‘154 as previously modified with the monitoring device of Martinez yielding the predictable result of providing a means to detect a status of the life vest from a central location. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102012004154, hereinafter ‘154 in view of Martinez-Barreiro (US PG Pub 2019/0057598).

Regarding claim 15, ‘154 discloses:
A life vest device, in particular for a fixation on at least one aircraft seat, with at least one life vest unit (34), with at least one packaging unit (10) for an, in particular 10sealed, accommodation of the at least one life vest unit and with at least one opening unit (30) for an opening of the at least one packaging unit.  ‘154 does not disclose comprising at least one monitoring device, which is at least configured to capture a change of at least one characteristic by at least one electric and/or electronic signal.
Martinez teaches at least one monitoring device, which is at least configured to capture a change of at least one characteristic by at least one electric and/or electronic signal (see at least fig 7).
  It would have been obvious to one of ordinary skill in the art at the time of filing to combine ‘154 with the monitoring device of Martinez yielding the predictable result of providing a means to detect a status of the life vest from a central location. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/598085.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover substantially similar limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/